               Case 5:16-cr-00519-LHK Document 391 Filed 08/10/21 Page 1 of 1




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MARISSA HARRIS (NYBN 4763025)
   MAIA T. PEREZ (MABN 672328)
 5 Assistant United States Attorneys

 6           150 Almaden Boulevard, Suite 900
             San Jose, California 95113
 7           Telephone: (408) 535-5061
             FAX: (408) 535-5066
 8           marissa.harris@usdoj.gov
 9 Attorneys for United States of America

10                                   UNITED STATES DISTRICT COURT
11                                 NORTHERN DISTRICT OF CALIFORNIA
12                                            SAN JOSE DIVISION
13   UNITED STATES OF AMERICA,                        )   CASE NO.: CR 16-00519-LHK
                                                      )
14           Plaintiff,                               )   STATEMENT OF NO OBJECTION TO
                                                      )   PROPOSED PROTECTIVE MEASURES
15      v.                                            )
                                                      )
16   JOHNNY RAY WOLFENBARGER,                         )   Hon. Lucy H. Koh
                                                      )   Trial Date: August 6, 2021
17           Defendant.                               )
                                                      )
18                                                    )
19

20           The United States, represented by government counsel of record, files this statement of no

21 objection to the Court’s proposed protective measures detailed in ECF No. 388.

22

23 DATED: August 10, 2021                         Respectfully submitted,

24                                                STEPHANIE M. HINDS
                                                  Acting United States Attorney
25

26                                                       /s/
                                                  MARISSA HARRIS
27                                                MAIA T. PEREZ
                                                  Assistant United States Attorneys
28
